14-3904
Fuhr v. Deutsche Bank AG

                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.



        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York on the
10th day of September, two thousand fifteen.

Present:    GUIDO CALABRESI,
            CHESTER J. STRAUB,
            ROSEMARY S. POOLER,
                        Circuit Judges.
_____________________________________________________

TIM FUHR,

                                  Plaintiff-Appellant,

                           v.                                                14-3904

DEUTSCHE BANK, AG,

                        Defendant-Appellee.
_____________________________________________________

Appearing for Appellant:          Kenneth F. McCallion, McCallion & Associates LLP, New York,
                                  NY

Appearing for Appellee:           Robert J. Liubicic, Milbank, Tweed, Hadley & McCloy LLP
                                  (Sander Bak, Nicole Vasquez Schmitt, Samir L. Vora, on the brief)
                                  Los Angeles, CA

Appeal from the United States District Court for the Southern District of New York (Griesa, J.).
     ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgments of said District Court be and it hereby is AFFIRMED.

        Tim Fuhr appeals from the August 6, 2014 order and judgment of the United States
District Court for the Southern District of New York (Griesa, J.) denying Tim Fuhr’s petition
seeking judicial assistance in obtaining evidence for use in a defamation action pending in
Germany pursuant to 28 U.S.C. § 1782 (the “Petition”) and the September 18, 2014 order and
judgment of that same district court denying Fuhr's motions for reconsideration and to amend or
alter the August 6, 2014 order and judgment. We assume the parties’ familiarity with the
underlying facts, procedural history, and specification of issues for review.

       Fuhr seeks to obtain evidence from Deutsche Bank pursuant to 28 U.S.C. § 1782, which
provides that:

               The district court of the district in which a person resides or is
               found may order him to give his testimony or statement or to
               produce a document or other thing for use in a proceeding in a
               foreign or international tribunal. . . . The order may be made . . .
               upon the application of any interested person and may direct that
               the testimony or statement be given, or the document or other thing
               be produced, before a person appointed by the court. . . . The order
               may prescribe the practice and procedure, which may be in whole
               or part the practice and procedure of the foreign country or the
               international tribunal, for taking the testimony or statement or
               producing the document or other thing.

28 U.S.C. § 1782(a). Once those statutory requirements are met, a district court may, if it
chooses to exercise its discretion, grant discovery under Section 1782 . Schmitz v. Bernstein
Liebhard & Lifshitz, LLP, 376 F.3d 79, 83–84 (2d Cir. 2004).

        “[W]e review de novo the district court’s determination as to whether the statutory
requirements of § 1782 are met, and if we are satisfied that these requirements are met, we
review the district court’s decision on whether to grant discovery for abuse of discretion.
However, we review de novo the question of whether the statute imposes any particular
limitations on the exercise of that discretion.” Euromepa, S.A. v. R. Esmerian, Inc., 154 F.3d 24,
27 (2d Cir. 1998) (italics omitted).

        We find no error with the district court’s conclusion that while the Section 1782 petition
names Deutsche Bank AG as respondent, Fuhr actually seeks information from Deutsche Bank
(Suisse). Even assuming arguendo that Deutsche Bank AG is “found in” the Southern District as
required by the statute, the district court did not abuse its discretion in denying the petition.
Entirely absent from the record is any evidence that the information sought is located within the
Southern District.

        We have considered the remainder of Fuhr’s arguments and find them to be without
merit. Accordingly, the order of the district court hereby is AFFIRMED. Finally, Fuhr’s motion


                                                 2
to supplement the record is hereby DENIED, as there are no “extraordinary circumstances” that
require supplementing the record to include evidence not considered by the district court below.
Int’l Bus. Machines Corp. v. Edelstein, 526 F.2d 37, 45 (2d Cir. 1975).

                                                    FOR THE COURT:
                                                    Catherine O’Hagan Wolfe, Clerk




                                                3